DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krietzman (US 2017/0055004) in view of Pacor (US 2014/0150032).
Regarding claim 1, Krietzman discloses a multimedia collaboration system comprising:
a collaboration server including a collaboration server processor coupled to a collaboration server memory configured to store collaboration server processor instructions that when executed by the collaboration server processor are configured to
ingest a first media production being produced for an event (digital feeds captured by devices in an event is provided to one or more servers; see at least paragraphs 0048 and 0051-0052),
detect a user location of a user with respect to an event location of the event (creating a map of locations of the devices; see at least paragraph 0065, 0076 and 0087),
register the user as a local event spectator or a remote event spectator based on determining the user location relative to the event location (spectator devices may be registered with servers; see at least paragraphs 0052 and 0066. Furthermore, locations of the devices are known; see at least paragraph 0065, 0076 and 0087),

synchronize the received contributor multimedia content with the first media production of the event (syncing and combining the feeds; see at least paragraphs 0068 and 0100),
transmit a composite multimedia output comprising the synchronized received contributor multimedia content from the at least one contributor user (syncing and combining the feeds by the server from the devices; see at least paragraphs 0068 and 0100),
receive a user selection of at least one synchronized multimedia content of the composite multimedia output (through GUI; see at least Figs. 12A-15 and paragraphs 0104-0112), and
transmit the at least one user selected synchronized multimedia content based on receiving the user selection (through GUI; see at least Figs. 12A-15 and paragraphs 0104-0112); and
at least one user device including a user device processor coupled to a user device memory configured to store user device processor instructions that when executed by the user device processor are configured to
receive and display the composite multimedia content (through GUI; see at least Figs. 12A-15 and paragraphs 0104-0112),
transmit the user selection to the collaboration server (through GUI; see at least Figs. 12A-15 and paragraphs 0104-0112), and 
receive and display the at least one user selected synchronized multimedia content in response to transmitting the user selection to the collaboration server (through GUI; see at least Figs. 12A-15 and paragraphs 0104-0112).

Pacor discloses the above missing limitation; displaying a two-dimensional map of the venue to the user, wherein the map includes location of mobile devices capturing an event view; see at least Fig. 5A and paragraph 0075.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Krietzman by the teachings of Pacor by having the above limitations so to be able to allow users attending a live event to interact with each other while sharing a common replay; see at least the Abstract.

	Regarding claim 2, Krietzman in view of Pacor disclose the multimedia collaboration system of claim 1, wherein the first media production is an official media production produced in real-time from the event (Krietzman; see at least paragraph 0037 and Pacor; see at least paragraph 0027).

Regarding claim 3, Krietzman in view of Pacor disclose the multimedia collaboration system of claim 1, wherein determining the user location with respect to the event location is based on at least one of
a user input designation of user location,
received GPS signal data from the user device, and
embedded geolocation metadata in the contributor multimedia content from the at least one user device (GPS; Krietzman; see at least the rejection of claim 1).

Regarding claim 4, Krietzman in view of Pacor disclose the multimedia collaboration system of claim 1, wherein the received contributor multimedia content comprises at least one of user provided video content, user provided graphical image content, or user provided description content (feeds from users; Krietzman; see at least the rejection of claim 1).

Regarding claim 5, Krietzman in view of Pacor disclose the multimedia collaboration system of claim 1, wherein synchronizing the received contributor multimedia content with the first media production of the event is based on synchronizing to a timecode of the first media production (time synched; Krietzman; see at least paragraphs 0009-0011 and 0066).

Regarding claim 6, Krietzman in view of Pacor disclose the multimedia collaboration system of claim 1, wherein the composite multimedia output comprises the first media production with a plurality of the synchronized contributor multimedia content (the combined feed of Krietzman; see at least the rejection of claim 1).

Regarding claim 7, Krietzman in view of Pacor disclose the multimedia collaboration system of claim 1, wherein providing the composite multimedia output further comprises outputting a real-time live stream of the first media production (the combined feed of Krietzman; see at least the rejection of claim 1 and the live event of Pacor; see at least the abstract).

Regarding claim 8, Krietzman in view of Pacor disclose the multimedia collaboration system of claim 7, wherein receiving the user selection occurs during a time during a performance of the event (the selection of Pacor; see at least Fig. 5A).

Regarding claim 9, Krietzman in view of Pacor disclose the multimedia collaboration system of claim 1, wherein providing the composite multimedia output is performed after a conclusion of the event (the replay of Pacor; see at least paragraph 0026).

Regarding claim 10, Krietzman in view of Pacor disclose the multimedia collaboration system of claim 9, wherein receiving the user selection occurs after the conclusion of the event (the replay of Pacor; see at least paragraph 0026).

Regarding claim 11, Krietzman in view of Pacor disclose the multimedia collaboration system of claim 1, wherein transmitting the at least one user selected synchronized multimedia content based on receiving the user selection further transmits the first media production (the feeds are combined; see at least Krietzman; see at least the rejection of claim 1).

Regarding claim 12, Krietzman in view of Pacor disclose the multimedia collaboration system of claim 1, wherein transmitting the at least
one user selected synchronized multimedia content based on receiving the user selection further transmits a second contributor user provided synchronized multimedia content (there are multiple users in Kritzman and Pacor; see at least the rejection of claim 1).

Regarding claim 13, Krietzman in view of Pacor disclose the multimedia collaboration system of claim 1, wherein the at least one user selected at least one synchronized multimedia content of the composite multimedia output comprises at least one of
a location-based multimedia content,
an event spectator-based multimedia content, and
a remote event spectator-based multimedia content (the content of Krietzman and Pacor are event spectator content; see at least the rejection of claim 1).

Regarding claim 14, Krietzman in view of Pacor disclose the multimedia collaboration system of claim 13, wherein the user selection of the location-based multimedia content is based on a user selected location within the event (the map of Pacor; see at least Fig. 5A shows that the user can select a view based on the location).

Regarding claim 15, Krietzman in view of Pacor disclose the multimedia collaboration system of claim 13, wherein the user selection of the event spectator-based multimedia content is based on a user selected event spectator (the map of Pacor; see at least Fig. 5A).

Regarding claim 16, Krietzman in view of Pacor disclose the multimedia collaboration system of claim 1, wherein the user device processor is further configured to receive a selection to display a time with the synchronized contributor multimedia content, wherein the time is one of a time within an elapsed time of the event, or a time of day (the map of Pacor; see at least Fig. 5A shows the time 3:07PM).

Regarding claim 17, Krietzman in view of Pacor disclose the multimedia collaboration system of claim 1, wherein the collaboration server processor is further configured to generate the event map of the event that includes at least one of
the user location of the user registered as the local event spectator (the map of Pacor; see at least Fig. 5A in combination with the registered users of Krietzman; see at least the rejection of claim 1), or
at least one region within the event location corresponding to at least one registered local event spectator the map of Pacor; see at least Fig. 5A in combination with the registered users of Krietzman; see at least the rejection of claim 1).

Regarding claim 18, Krietzman in view of Pacor disclose the multimedia collaboration system of claim 17, wherein the event map further comprises one of
a display of a plurality of user selectable regions within the event map, each of the plurality of user selectable regions corresponding to at least one contributor user registered as a local event spectator (the map of Pacor; see at least Fig. 5A in combination with the registered users of Krietzman; see at least the rejection of claim 1), and
a display of a plurality of location determined contributor users registered as local event spectators within the event map (the map of Pacor; see at least Fig. 5A in combination with the registered users of Krietzman; see at least the rejection of claim 1).

Regarding claim 19, Krietzman in view of Pacor disclose the multimedia collaboration system of claim 18, wherein the user selection corresponds to one of
the plurality of user selectable regions within the event map (the map of Pacor; see at least Fig. 5A), and
at least one location determined contributor user within the event map (the map of Pacor; see at least Fig. 5A).

Claim 20 is rejected on the same grounds as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426